Citation Nr: 0531493	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.
      
2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from September 1999 and 
October 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal was previously before the Board in January 2004, 
at which time the Board determined that it needed to be 
remanded to the RO for the completion of additional 
development.  The matter is now back before the Board for 
review.
 
The Board further observes that the veteran originally 
included a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD) in his January 2000 VA 
Form 9 substantive appeal to the Board.  The RO, however, 
granted this claim in an April 2003 rating decision, and the 
veteran did not appeal the initial rating assigned to his 
award thereafter.  The Board therefore finds that at this 
time, there is no matter remaining before it with regard to 
this disability.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Competent medical evidence of record indicates that 
currently diagnosed degenerative joint disease of the right 
knee is etiologically related to active service.


CONCLUSION OF LAW

Degenerative joint disease of the right knee was incurred 
during active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, February 
2001 and February 2004 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claim.  (The February 2001 letter provided notice as to 
the first three aforementioned notice elements, while the 
February 2004 letter addressed those elements, but also 
addressed the fourth notice element as well.)


The Board acknowledges that these letters were provided to 
the veteran after the initial unfavorable decision in this 
case, rather than prior to the initial decision as required.  
However, in a case involving the timing of the VCAA notice, 
the United States Court of Appeals for Veterans Claims 
(Court) held that in such situations, the veteran has a right 
to a VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The second of these letters, dated in February 2004, was 
provided to the veteran by the RO (via the AMC) pursuant to 
the Board's January 2004 remand.  The veteran was then 
afforded an opportunity to respond, and after the 
accumulation of additional evidence, the RO (again via the 
AMC) subsequently reviewed the claim and issued a 
supplemental statement of the case (SSOC) to the veteran in 
February 2005.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical and personnel 
records are associated with the claims file, as are all 
available VA and private treatment records identified and/or 
provided by the veteran.  In addition, the veteran was 
afforded VA examination in order to address the medical 
questions presented in this case.  

The Board observes that the veteran's Social Security 
Administration (SSA) records, as requested by the Board in 
its January 2004 remand, were associated with the claims file 
in February 2004, but were apparently not reviewed by the AMC 
(on the RO's behalf) prior to its issuance of its February 
2005 SSOC in this matter.  Thus, the veteran has not had 
initial RO review and consideration of this evidence in 
support of his claim, prior to appellate review, as required 
by law.  In October 2005, moreover, the veteran advised the 
Board in writing that he did not wish to waive his right to 
have the RO first review such evidence in support of his 
appeal, and that he preferred to have his appeal remanded for 
such review.  See 69 Fed. Reg. 53,807-53,808 (September 3, 
2004), effective October 4, 2004, now codified at 38 C.F.R. 
§ 20.1304(c) (2005); Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); see also 
38 C.F.R. § 20.800 (2005).  The Board notes, however, that as 
it has decided to grant the veteran's claim for service 
connection for a right knee disorder - a complete award of 
the benefits sought on appeal with respect to this disorder - 
there is no prejudice to him in proceeding to issue a 
decision on that issue at this time.  (The veteran's pending 
appeal for service connection for a low back disorder, 
however, will be remanded to the RO at this time, and will be 
addressed in the Remand following this decision.)

At this time, the veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide the claim.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained, and 
that the case is ready for appellate review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such disease or 
injury, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); see also Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996); VAOPGCPREC 12-99.  

In addition to the above, in each case where a veteran is 
seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service, as shown by: his 
service record; the official history of each organization in 
which he served; his service medical records; and all 
pertinent medical and lay evidence.  Additional similar 
considerations are to be afforded veterans who claim service 
connection in relation to herbicide exposure.  See 
38 U.S.C.A. § 1154(a) (West 2002). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for a Right Knee Disorder

In reaching its decision herein, the Board has carefully 
reviewed all the evidence of record, including but not 
limited to: the contentions of the veteran and his 
representative; lay statements; service medical and personnel 
records; private treatment reports from several providers; 
SSA records; and VA outpatient treatment and examination 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be summarized where appropriate.

The veteran seeks entitlement to service connection for a 
right knee disorder, claimed as degenerative joint disease.  
He avers that he injured his right knee while participating 
in a parachuting exercise during active service.  The Board 
has carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, the evidence generally 
supports the claim, such that service connection is warranted 
at this time.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303. 

The veteran's service medical records contain no complaints, 
symptoms, treatment, or diagnoses pertaining to a right knee 
injury or disorder.  On his January 1968 Report of Medical 
History (conducted at separation), the veteran asserted that 
he had cramps in his legs, but indicated that he did not have 
any joint deformity or a "trick" or locked knee.  On his 
contemporaneous Report of Medical Examination, the veteran's 
lower extremities were clinically assessed as "normal," and 
his PULHES score was reported to be all 1's, indicative of a 
high level of fitness at that time.  (The PULHES profile 
reflects the overall physical and psychiatric condition of an 
individual on a scale of 1 (high level of fitness) to 4 
(medical condition or physical defect below the level of 
fitness for retention in military service).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  The "P" in PULHES 
stands for "Physical Capacity and Stamina."  The remaining 
letters stand for "Upper Extremities," "Lower 
Extremities," "Hearing and Ears," "Eyes," and 
"Psychiatric Condition.") 

The veteran's DD Form 214 and service personnel records 
demonstrate that, while his military occupational specialty 
(MOS) was that of a cook, he was also awarded the Parachute 
Badge.  There is no indication in these records, however, 
that the veteran served in combat during service.  As such, 
the Board may not presume that he injured his right knee 
during such service.  See 38 U.S.C.A. § 1154(b); see also 
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 
VAOPGCPREC 12-99.  In reaching such conclusion, the Board is 
also aware that in April 2003, the RO awarded service 
connection to the veteran for PTSD, in part based upon 
evidence confirming that he served as a cook in Vietnam while 
in a combat environment, and therefore making it likely that 
he was exposed to combat stressors in that sense.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The veteran, 
however, has not averred that he sustained his currently 
right knee disorder as the result of parachute jumps that he 
completed during combat; to the contrary, he has reported 
that he did not complete any such jumps in Vietnam.  
Moreover, he has not reported or averred that his claimed 
right knee disorder is the result of a combat-related injury.

The Board further finds, however, that it plausible that the 
veteran's documented service qualifications, as demonstrated 
by his receipt of a Parachute Badge, put him in the position 
of completing multiple jumps that may have caused some level 
of stress to his right knee at those times (assuming, of 
course, that that there is medical evidence of record to 
support such a conclusion).  See 38 U.S.C.A. § 1154(a).

After service, a September 1978 treatment report from 
Muhlenberg Community Hospital noted that the veteran was 
diagnosed with a muscle strain in his right leg.  

Treatment records from J.R.L., M.D., note that in May 1990, 
the veteran reported with complaints of a painful right knee.  
He stated that he fell off scaffolding at work and had pain 
in his right knee, with mild effusion.  Following clinical 
evaluation, Dr. L. determined that his findings were 
compatible with a flap tear of the medial meniscus.  A 
concurrent X-ray evaluation of the right knee showed 
suprapatellar bursal swelling and mild degenerative changes 
off the patella, but there were no visible acute fractures or 
dislocations.  The veteran then underwent arthroscopy of his 
right knee.  In June 1990, Dr. L. recorded that the veteran 
did have a tear, and the posterior horn looked like it had 
been there for "quite some time."  It was noted that this 
would probably be a combined degenerative change and acute 
tear.  A subsequent report indicated that the "findings were 
partially old and also new."  

A May 1996 MRI of the veteran's right knee indicated an 
apparent tear of the medial meniscus.  There was also slight 
increased signal intensity involving the anterior cruciate 
ligament.  The posterior cruciate ligament and the lateral 
meniscus were normal in appearance.  

In an October 1996 report, R.H.M., M.D., stated that the 
veteran was status post workers' compensation for an injury 
related to his right knee.  Following a clinical evaluation, 
he diagnosed the veteran with degenerative arthritis of the 
right knee.  

In a September 1999 statement, the veteran's mother asserted 
that he injured his legs during active service, and that upon 
his return from service, he was unable to stand and work all 
day and had pains in his legs.  A concurrent statement from 
the veteran's wife of over 20 years similarly addressed the 
veteran's knee problems for the time that she has known him. 

At a February 2000 personal hearing held at the RO, the 
veteran testified that he was a paratrooper during active 
service and that he made approximately 25 to 30 jumps during 
that time.  He reported that in December of 1965, he 
participated in a jump in which he injured his right knee 
during the landing.  He stated that he had pain in his legs 
and knees, but was able to walk.  He indicated that he 
received treatment that same day at a first aid station, and 
then was placed on light duty for the continuance of the 
exercise.  Following service, the veteran stated that he 
injured his right knee in mid-1990, while working for the 
TVA.  He reported that he fell from scaffolding and tore the 
meniscus in his right knee.  He maintained, however, that he 
already had arthritis in his right knee at the time of this 
injury.  

At an August 2001 VA examination, the veteran reported an 
injury to his right knee during a parachute jump during 
active service, as well as a reinjury of that knee when he 
fell off a scaffolding in 1990.  Following clinical 
evaluation, the examiner diagnosed the veteran with right 
knee internal derangement, operated.  A concurrent X-ray 
report showed a tiny superior patellar spur.  The examiner 
opined that as there were no medical records in the claims 
file to indicate that the veteran had a right knee disorder 
prior to the 1990 accident, it was less likely than not that 
this right knee condition was related to active service.  

In a January 2005 revised medical opinion, rendered after 
review of all of the evidence then of record, the August 2001 
VA examiner stated that evidence added to the claims file 
since her prior opinion suggested that some abnormality 
existed in the veteran's right knee prior to his 1990 injury.  
She indicated that this conclusion was further supported by 
findings of degenerative joint disease on a 1990 right knee 
X-ray report.  She also opined that the veteran's 1978 
diagnosis of a right leg muscle strain could possibly have 
been related to a right knee disorder, although it was not 
really described as a right knee joint problem at that time.  
Ultimately, the examiner determined that giving the benefit 
of the doubt to the veteran, it was as likely as not that he 
had mild degenerative changes in his right knee that were 
clinically minor, and that subsequently, the 1990 scaffolding 
fall caused this right knee problem to become much more 
significant.  

Accordingly, applying the relevant law and regulations to the 
facts in this case, the Board finds that the evidence 
supports the claim for direct service connection for a right 
knee disorder, in the form of degenerative joint disease.  
While his service medical records were silent for any 
comments regarding a right knee injury or disorder, the Board 
observes that it is clear from his receipt of the Parachute 
Badge that he engaged in parachuting activity during service.  
See 38 U.S.C.A. § 1154(a).  
In addition, a lay statement of record indicates that he 
returned from active service with complaints of pain in his 
legs and knees.  Moreover, the January 2005 VA medical 
opinion specifically noted that, upon a review of all of the 
objective medical evidence of record, it was "as likely as 
not" that the veteran's degenerative right knee changes 
existed prior to his 1990 scaffolding fall.  The VA examiner 
also opined that, giving the benefit of the doubt to the 
veteran, it was as likely as not that he had preexisting mild 
degenerative changes in the right knee that were simply made 
more significant by his 1990 fall.  The Board notes that the 
only medical opinion of record stating otherwise is that 
offered by the same examiner in August 2001.  Upon a review 
of additional medical records, however, this examiner revised 
her opinion in January 2005 to indicate that the veteran's 
right knee disorder was as likely as not related to active 
service.  As such, the Board finds, for the reasons and bases 
stated above, that an award of service connection for 
degenerative joint disease of the right knee is proper.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for degenerative joint disease of the 
right knee is granted.


REMAND

As noted earlier, upon receipt of the Board's prior remand 
instructions in January 2004, the AMC (on behalf of the RO) 
undertook additional action in order to obtain the veteran's 
SSA records.  The AMC apparently received these records in 
February 2004, but in its February 2005 SSOC, the AMC 
indicated that it had not yet received these records, and 
therefore could not consider them for the issues then pending 
on appeal.  In May 2005, the AMC returned this appeal to the 
Board.   

Thereafter, upon review of the matters on appeal in early 
October 2005, the Board observed that the veteran's SSA 
records, which appeared pertinent to his claims, were 
associated with the claims file, but that the AMC (on the 
RO's behalf) had not yet considered them.  It therefore 
transmitted a letter to the veteran and his representative 
that same month, advising the veteran of his rights with 
regard to this evidence, and asking him to indicate whether 
he desired to have the RO first review this evidence, or 
whether he wished to waive his right to such review and let 
the Board proceed with its decision on appeal.  In mid-
October 2005, the veteran responded in writing with a request 
that his claims be remanded to the RO in order for it to 
first review his SSA records.  Again, as noted above, as the 
Board determined that a full grant of the benefits sought on 
appeal for the claim for service connection for a right knee 
disorder is warranted, that issue does not need to be 
returned to the RO.  The Board further finds, however, that 
the remaining claim on appeal, for entitlement to service 
connection for a low back disorder, should be remanded to the 
RO at this time.  See 69 Fed. Reg. 53,807-53,808 (September 
3, 2004), effective October 4, 2004, now codified at 
38 C.F.R. § 20.1304(c); Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Therefore, in order to give the veteran every consideration 
with respect to this claim, this matter is REMANDED to the RO 
(via the AMC) for the following:

The RO should again review the claim for 
entitlement to service connection for a 
low back disorder, with consideration of 
all evidence now of record, to include 
the veteran's SSA records.  If the RO 
cannot grant the benefits sought on 
appeal, then it should furnish the 
veteran and his representative with an 
SSOC and afford a reasonable opportunity 
for response before returning the record 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


